DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 and 18-21 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 3 May 2021, with respect to the rejections of claims 9-14 and 21 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103074699 A) in view of Xinghua et al. (CN 101890179 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejections are made in view of Anelli 1987 (Journal of Organic Chemistry, 1987), Anelli 1989 (Journal of Organic Chemistry, 1989), and Tijsma et al. (US 2009/0291912 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103074699 A) in view of Xinghua et al. (CN 101890179 A).
Regarding instant claims 1 and 18, Wang et al. teach a wound dressing material made from a chemically modified sea silk fiber, wherein the cellulose within the sea silk fiber is chemically modified to introduce a water-absorbing group to be converted into a modified cellulose component.  The substitution degree of the modified cellulose component is 0.05-0.5, preferably 0.2-0.4, the linear density of the sea silk fiber is 0.5-5 dtex, preferably 1-4 dtex, and the fiber length is 5-180 mm, preferably 15-125 mm ([0012]-[0013]; Claim 1).  Wang et al. also teach that the wound dressing can have a wet strength of 0.3 N/cm or more ([0024]; Claim 12).
Wang et al. do not explicitly disclose a degree of polymerization of 10-250, or 20-150, as instantly claimed.  Xinghua et al. teach a degradable and absorbable water-soluble hemostatic material comprising a degree of carboxylic acid oxidation of not less than 5%, an etherification degree of 0.2-1.2, and oxidized regenerated cellulose salt having a number average molecular weight of 50,000 to 200,000 ([0007]; Claim 1).  Xinghua et al. teach that the hemostatic material is prepared from viscose fibers having a polymerization degree of 100-1000, preferably 100-400, through oxidation and etherification; the carboxylic acid oxidation degree of the hemostatic material is 18-24%; the degree of etherification of the hemostatic material is 0.5-0.9; and the hemostatic material has a number average molecular weight of 50,000 to 80,000 ([0008]-[0011], [0024]; Claims 2-5).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare degradable and absorbable hemostatic fiber material according to Wang et al. and Xinghua et al. wherein the degree of polymerization is 10-250.  Such would have been obvious because 
Also, Wang et al. do not explicitly disclose fiber filaments having a dry strength of 10-150 cN/tex, as instantly claimed.  However, Wang et al. teach that the wound dressing can have a wet strength of 0.3 N/cm or more ([0024]-[0030]). 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to optimize the dry strength as well as the wet strength of the fiber filaments in order to obtain wound dressings with the requisite strength as taught by Wang et al.
Regarding instant claim 2, Wang et al. teach that carboxymethylated or carboxyethylated modified cellulose is highly hygroscopic and gel-forming, and can absorb liquids up to 15 times its own weight ([0004]).  Wang et al. teach that the wound dressing of their invention can absorb a solution above 12g/100cm2 ([0023]).
Xinghua et al. teach degradable and absorbable water-soluble hemostatic material which exceeds the performance of previous products in terms of absorbency ([0024]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a hemostatic fiber material comprising a maximum water absorption that is more than 10 times of the weight of hemostatic fiber material, such as up to 15 times its own weight.  Such would have been obvious because Wang et al. teach that carboxymethylated and carboxyethylated modified cellulose can absorb liquids up to 15 times its own weight, and Xinghua et al. teach degradable and absorbable water-soluble hemostatic material with excellent absorbency.  Wang et al. and Xinghua et al. both teach materials that are 
Regarding instant claims 3, 5 and 20, Wang et al. and Xinghua et al. teach a hemostatic fiber product as discussed above.
Regarding instant claims 4 and 19, Wang et al. teach the fiber length is 5-180 mm, preferably 15-125 mm.
Regarding instant claim 6, it would have been prima facie obvious for a person having ordinary skill in the art to prepare a product comprising a sufficient fabric weight ratio per fiber layer in order to obtain a suitable hemostatic fiber product.  A person having ordinary skill in the art would have been able to determine through routine experimentation the proper fabric weight ratio per fiber layer.
Regarding instant claim 7, Wang et al. teach that the activity test of the sea silk fiber proves that the active ingredient of seaweed has not been destroyed during the fiber manufacturing process and is combined with the porous fiber matrix ([0005]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare fiber materials according to Wang et al. and Xinghua et al. wherein the fiber material contains a sufficient porosity.  It would have been obvious to determine through routine experimentation the amount of porosity that is sufficient for the fiber material of Wang et al. and Xinghua et al.
Regarding instant claim 8, Wang et al. teach that the sea silk fiber material can be used in a wound dressing that can be blended with other fibers and prepared by a woven, knitted or non-woven process ([0031]-[0033], [0041]).  Xinghua et al. teach hemostatic materials in the form of powder, fiber, fabric, non-woven fabric, sponge, film, hydrocolloid, 
It would have been prima facie obvious for a person having ordinary skill in the art to optimize the softness of the hemostatic materials for use in surgery, as a wound dressing, etc.
Regarding instant claim 15, Wang et al. teach cutting the modified sea silk fiber using a conventional non-woven wiring to produce a modified sea silk fiber nonwoven fabric, as well as carding, netting, etc. (Examples 1-12).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the hemostatic fiber material including the step of carding, netting, etc.
Response to Arguments
Applicant’s Remarks filed 3 May 2021 have been fully considered but they are not persuasive.  Applicant argues that an experiment conducted by Applicant illustrates that without the use of an organic solvent in the solution of TEMPO-sodium bromide-organic solvent-water, when the degree of polymerization was 20-150 then the dry strength fell out of the instantly claimed range of 10-150 cN/tex.
The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial 

New Grounds of Rejection
Claims 9-12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103074699 A) in view of Xinghua et al. (CN 101890179 A) as applied to claims 1-8, 15 and 18-20 above, further in view of Anelli 1987 (Journal of Organic Chemistry, 1987) and Anelli 1989 (Journal of Organic Chemistry, 1989).
Instant claim 9 states a preparation method for the degradable and absorbable hemostatic fiber material comprising a step of carboxylation in a chloroacetic acid solution and a step of oxidation in a mixed solution of TEMPO-sodium bromide-an organic solvent-water followed by sodium hypochlorite.
Xinghua et al. teach an oxidation treatment of regenerated cellulose based on TEMPO, sodium bromide, sodium hypochlorite, hydrochloric acid and sodium hydroxide, and an etherification treatment ([0026]-[0028]; Examples 1-4; Claims 9-13).  
Xinghua et al. do not explicitly disclose a mixed solution of TEMPO-sodium bromide-an organic solvent-water.  However, Anelli 1987 teach selective oxidation of primary alcohols to carboxylic acid in CH2Cl2
Also, Anelli 1989 teach oxidation of hydroxyl groups in CH2Cl2-aqueous NaOCl in the presence of oxoammonium salts (pg. 2971).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to conduct the oxidation step according to Xinhua et al. with the addition of an organic solvent, such as CH2Cl2, as reasonably taught by Anelli 1987 and Anelli 1989.  Such would have been obvious because Xinhua et al. teach oxidation of cellulose in a TEMPO-NaBr-water with NaOCl, and Anelli 1987 and Anelli 1989 teach oxidation of alcohols to carboxylic acids in TEMPO-KBr-CH2Cl2-water with NaOCl.  A person having ordinary skill in the art would have been motivated to include an organic acid because Anelli 1987 teach that the catalytic process of oxidation allows a fast, selective, and high-yielding oxidation.
Regarding instant claims 10-12, 14-15 and 21, Wang et al. teach soaking the sea silk fiber in a sodium hydroxide solution, removing the sea silk fiber and performing an etherification reaction with chloroacetate, sodium hydroxide, water, and ethanol, washing the fiber with an acidic washing solution then an ethanol solution of Tween 20, and air drying ([0034]-[0039]; Examples 1-12; Claim 16).  Wang et al. further teach cutting the modified sea silk fiber using a conventional non-woven wiring to produce a modified sea silk fiber nonwoven fabric, as well as carding, netting, etc. (Examples 1-12).  Xinghua et al. teach an oxidation treatment of regenerated cellulose based on TEMPO, sodium bromide, sodium hypochlorite, hydrochloric acid and sodium hydroxide, and an etherification treatment ([0026]-[0028]; Examples 1-4; Claims 9-13).
Anelli 1987 teach oxidation carried out in CH2Cl2-0.35 M aqueous NaOCl (1.25 mol equiv), in the presence of 0.01 mol equiv of nitroxyl radical and the addition of 0.10 mol equiv of KBr. 
Anelli 1989 teach oxidation carried out in CH2Cl2-0.9 M aqueous NaOCl, in the presence of 0.01 mol equiv of nitroxyl radical and the addition of 0.10 mol equiv of KBr.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the hemostatic fiber material with a carboxylation step and an oxidation step according to Wang et al., Xinghua et al., Anelli 1987 and Anelli 1989.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103074699 A) in view of Xinghua et al. (CN 101890179 A), Anelli 1987 (Journal of Organic Chemistry, 1987) and Anelli 1989 (Journal of Organic Chemistry, 1989) as applied to claims 1-12, 14-15 and 18-21 above, further in view of Tijsma et al. (US 2009/0291912 A1).
Instant claim 13 states that the organic solvent comprises at least one of acetone, petroleum ether, dimethyl sulfoxide, dimethylformamide, and 1,4-dioxane.
Anelli 1987 and Anelli 1989 do not explicitly disclose that the organic solvent is one of the instantly claimed solvents. 
Tijsma et al. teach TEMPO catalyzed oxidation of polysaccharides with mild oxidants such as DMSO or other oxidizing agents that will be known to persons having ordinary skill in the art ([0056]).
It would have been prima facie obvious for a person having ordinary skill in the art to use DMSO as the organic solvent in the process according to Anelli 1987 and Anelli 1989 since DMSO is a well-known organic solvent and Tijsma et al. teach TEMPO oxidation of polysaccharides in the presence of a mild oxidant, such as DMSO.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616